Title: To George Washington from Henry Knox, 18 April 1781
From: Knox, Henry
To: Washington, George


                        
                            Sir,
                            New Windsor, 18 April 1781.
                        
                        Agreeably to Your Excellency’s directions to me, Mr Garranger was ordered to West Point, to give some
                            specimens of his knowledge in artillery, and particularly in projectiles. The superintendence of this matter was committed
                            to Major Bauman, who has reported his opinion, in consequence of some experiments made on the 16th instant, of which the
                            enclosed is a copy. I have the honor to be with the greatest respect, Your Excellency’s most Obedient servant
                        
                            H. Knox
                        
                     Enclosure
                                                
                            
                                Sir,
                                West Point 17 April 1781.
                            
                            With regard to my opinion of Mons. Garranger’s performance relative to the art of gunnery, a trust
                                reposed in me, to judge impartially as far as my abilities will lead me in that profession, it is simply and shortly
                                this. I cannot determine his knowledge of theory by his practice, for he deviated from those principles I laid before
                                him, by which I meant for him to prove both at once; but took contrary means to ascertain the time of flight, by a
                                pendulum, and by burning of fuzes at different times during the flight of the projectile toward a visible object, in
                                order to ascertain a due length of fuze, tho’ the distance was given before, contrary to the rules laid down in the
                                mathematics for that necessary purpose in gunnery. It would be proper to ask here, What advantage would
                                this kind of practice be to bombardiers who should be ordered upon a bomb battery in a thick wood,
                                or other secure place, unperceivable to an enemy, which chiefly in the case,
                                tho’ the distance and direction should be given him—answer, none.
                            Mons. Garranger, from what I saw, has no perfect knowledge of bomb fuzes, neither in the loading them,
                                nor fixing them. The particulars I shall omit here, and only say that the former is uncertain, and the other
                                accompanied with danger, Mons. Garranger may know things unknown to us, but has not shown it in a manner, tho’ His
                                Excellency was present, that could induce me to say was any way calculated or conclusive, so as to convince me, by the performance, of any advantage. I have the honor &ca
                            
                                (signed) S. Bauman
                                Maj. Artillery
                            
                        
                        
                    